Citation Nr: 1722349	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  12-12 418	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to March 9, 2012, for the grant of special monthly compensation based on aid and attendance criteria being met.  


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from June 2000 to March 2004.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2012 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

FINDING OF FACT

On January 20, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, in May 2016, the Board remanded this case to schedule a videoconference hearing; the hearing was scheduled for January 24, 2017.  However, on January 20, 2017, the Veteran spoke with a VA representative via telephone and stated he wished to cancel his upcoming Board hearing and withdraw all issues on appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.






[CONTINUED ON NEXT PAGE]

ORDER

The appeal is dismissed.



		
JONATHAN B. KRAMER
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


